Per Curiam:

This is an action for the partition of land. The former owner, under whom all the parties claim, died intestate, leaving a brother and a sister of the full blood, two sisters and a brother of the half blood, and a stepmother, his sole heirs at law. It is insisted that the district court erred in holding the rule of descent to be as declared in Russell v. Hallett, 23 Kan. 276, followed in Tays v. Robinson, 68 Kan. 53, 74 Pac. 623, and we are asked to reconsider the subject and adopt a different rule, but the former decisions are adhered to.
Error is also predicated upon the finding of the district court that no parol agreement had been made between the parties for a different division of the land. It was asserted by part of the heirs that such an agreement had been made and by the others that such an agreement had not been made. Upon conflicting evidence the district court found the issue against the appellants. Following numerous decisions of this court the finding can not be disturbed.
The judgment is affirmed.